Citation Nr: 1505211	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-08 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for degenerative joint disease, generalized, claimed as joint pain due to an undiagnosed illness.

2.  Entitlement to service connection for degenerative joint disease, generalized, claimed a joint pain due an undiagnosed illness.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for a sleep apnea disability.

4.  Entitlement to service connection for degenerative joint disease, generalized claimed as joint pain due to an undiagnosed illness.

5.  Entitlement to service connection for carpal tunnel syndrome.

6.  Entitlement to service connection for a right wrist disability.

7.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to an initial compensable rating for a scar of the scalp. 

9.  Entitlement to a rating in excess of 30 percent for headaches.

10.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee.

11.  Entitlement to an increased compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to January 1985, from November 1990 to August 1991, from February 2003 to June 2004 and from November 2004 to April 2005.

This appeal arises before the Board of Veterans' Appeals (Board) from May 2011, March 2012 and August 2014 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In the March 2012 rating decision, the RO assigned a temporary total disability rating for the Veteran's PTSD due to hospitalization of a service-connected disability effective December 6, 2010 and assigned a 70 percent rating effective March 1, 2011.  The RO also assigned a temporary total disability rating for the Veteran's PTSD due to hospitalization of a service-connected disability effective August 30, 2011 and assigned a 70 percent rating effective November 1, 2011.

In an August 2014 decision, the RO assigned a temporary total disability rating for the Veteran's PTSD due to hospitalization of a service-connected disability effective November 9, 2013 and assigned a 70 percent rating effective March 1, 2014.

Because the 100 percent rating assigned to the Veteran's service-connected PTSD is the maximum rating available for this disability, a higher rating claim for PTSD for the time periods between December 6, 2010 to February 28, 2011, between August 30, 2011 and October 31, 2011 and from November 9, 2013 and April 30, 2014 is no longer on appeal.

The Board also notes that in a January 2015 correspondence, the Veteran submitted a claim for a total temporary evaluation for his service-connected PTSD on the basis of the need for hospitalization from November 3, 2014 to December 24, 2014 under 38 C.F.R. § 4.29 (2014).  However, as addressed below, this matter is rendered moot by the grant of a 100 percent schedular evaluation for PTSD throughout the entirety of the period of time under appeal, including that time during which the Veteran was hospitalized.

In September 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO in North Little, Rock Arkansas.  A copy of the hearing transcript is of record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issue of whether new and material evidence has been submitted to reopen a claim of service connection for high blood pressure has been raised by the record in a March 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for degenerative joint disease, whether new and material evidence has been submitted to reopen the claim for service connection for a sleep apnea disability, entitlement to an initial compensable rating for a scar of the scalp, entitlement to a rating in excess of 30 percent for headaches, entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee, entitlement to an increased compensable evaluation for erectile dysfunction, entitlement to service connection for carpal tunnel syndrome, and entitlement to service connection for a right wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed May 2007 rating decision, the RO confirmed and continued the denial of entitlement to service connection for degenerative joint disease, generalized claimed as joint pain due to an undiagnosed illness.

2.  Evidence received since the May 2007 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for degenerative joint disease, generalized claimed as joint pain due to an undiagnosed illness.
3.  The Veteran's PTSD is manifested by symptoms resulting in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the criteria for reopening the claim for service connection for degenerative joint disease, generalized claimed as joint pain due to an undiagnosed illness are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  The criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to reopen the claim for service connection for degenerative joint disease, generalized claimed as joint pain due to an undiagnosed illness and to grant a 100 percent evaluation for PTSD; the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

Claim to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim in January 2010.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's August 2006 denial of service connection for degenerative joint disease, generalized claimed as joint pain due to an undiagnosed illness.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Factual Background and Analysis

In August 2002 and February 2003 rating decisions, the RO denied the Veteran's claim of entitlement to service connection for degenerative joint disease, generalized claimed as joint pain due to an undiagnosed illness on the basis that there was a diagnosed disability that was not incurred or aggravated while he was in active service.  

In a May 2007 rating decision, the RO continued the denial of the Veteran's claim of entitlement to service connection for degenerative joint disease, generalized claimed as joint pain due to an undiagnosed illness on the basis that no new and material evidence had been presented.  

In May 2007, the Veteran submitted a Notice of Disagreement (NOD) with the May 2007 rating decision.  The RO then issued a Statement of the Case in October 2007.  The Veteran subsequently filed a substantive appeal in October 2007 but specified that he was only appealing the matter related to his current right knee condition.  The Board parenthetically notes that the Board denied service connection for a right knee disability as secondary to a service-connected knee disability in a February 2011 decision.

As the Veteran did not perfect an appeal to the issue of service connection for degenerative joint disease, generalized claimed as joint pain due to an undiagnosed illness, the May 2007 rating decision regarding service connection for degenerative joint disease, generalized claimed as joint pain due to an undiagnosed illness became final.  38 U.S.C.A. § 7105.  The Veteran sought to reopen his claim in January 2010.  

As noted above the last final denial of the claim is the RO's May 2007 rating decision which denied service connection for degenerative joint disease, generalized claimed as joint pain due to an undiagnosed illness on the basis that new and material evidence had not been submitted to show that a diagnosed disability was incurred or aggravated while was in active service. 

Evidence received since the May 2007 rating decision includes the Veteran's September 2013 hearing testimony where he reported continuity of pain in his joints since service separation.  

Continuity of symptomatology between the Veteran's claimed in-service injury and his post-service treatment for a degenerative joint disease was an element of entitlement to service connection that the RO found was not met at the time of the May 2007 rating decision.  Evidentiary submissions received since the prior final decision includes new and material evidence sufficient to raise the possibility of substantiating the claim.  Specifically, the Veteran's testimony as to continuity of pain since service along with current treatment for generalized joint complaints suggest that the Veteran may have symptoms of a degenerative joint disease, generalized that began in service and have continued since that service.

Accordingly, this evidence, the credibility of which is only presumed for the purposes of reopening the claim, is sufficient to reopen the previously-denied claim for service connection for degenerative joint disease, generalized claimed as joint pain due to an undiagnosed illness.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for degenerative joint disease, generalized claimed as joint pain due to an undiagnosed illness, have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Increased Rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In this case, the Veteran is currently assigned a 70 percent rating for PTSD under Diagnostic Code 9411.

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula, a 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Scores ranging from 21 to 30 indicates that behavior was considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

      Factual Background and Analysis

The Veteran underwent a VA examination in June 2011.  He reported a loss of interest in activities he previously enjoyed as well as a decreased appetite.  He only slept 3 to 4 hours a night and had significant difficulty both falling and staying asleep.  He indicated that his energy was decreased and he did not feel like doing much of anything.  He reported occasional thoughts of suicide or homicide without intent.  The Veteran described his mood as down and his affect was generally congruent with this assessment.  The diagnosis was major depressive disorder of moderate severity.  A GAF score of 51 was assigned.

An August 2013 VA treatment note reported a GAF score of 22.

A November 2013 VA treatment report noted that the Veteran presented with suicidal and homicidal ideation and depressive irritable mood in the setting of cocaine, methamphetamines, and alcohol abuse as well as anger focused against the VA health system.  He continued to report suicidal ideation and began to voice homicidal ideation when alternative treatment options were discussed.  A GAF score of 29 was assigned.

A March 2014 VA treatment note reported a GAF score of 41.

A December 2014 letter from a VA psychologist noted that upon admission to the PTSD program, the Veteran admitted to extreme intrusive recollections, becoming upset at stressor reminders, avoiding memories, thoughts or feelings related to the stressful experience, avoiding external reminders of the stressful experience, having trouble remembering important parts of the stressful experience, having strong negative feelings about self/others/world, blaming self or others for stressful experience or its effects, strong negative feelings such as fear, horror, anger, guilt, or shame; diminished interest in activities previously enjoyed, feeling alienated from others, trouble experiencing positive feelings, irritable or aggressive behavior, self-destructive or reckless behavior, hypervigilance, exaggerated startle response, problems in concentration and sleep disturbance.

Following careful review of all the evidence of record, the Board finds that the Veteran's psychiatric symptoms are commensurate with total occupational and social impairment, as contemplated by a 100 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.130.

The Veteran's PTSD is manifested by symptoms including depression, social anxiety, suicidal ideation, homicidal ideation, irritability, chronic sleep impairment, decreased appetite, disturbances of motivation or mood, difficulty in adapting to stressful circumstances including a worklike setting, emotional detachment, and inability to establish and maintain effective relationships.  

The Veteran's symptoms had increased in severity to the point where he could no longer maintain employment.  Notably, in a March 2012 rating decision, the RO granted entitlement to a total disability evaluation based on individual unemployability (TDIU) due to the Veteran's service-connected PTSD.  Specifically, the RO determined that the totality of the evidence supported the Veteran's claim that he could not maintain long-term gainful employment due to his PTSD.

The Veteran's GAF scores have most recently ranged from 22 to 51.  As noted above, the recorded GAF scores of 22 and 29 indicate that the Veteran's behavior was considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. 

Accordingly, the Board finds the evidence of record indicates the Veteran's PTSD symptoms result in what more nearly approximates total social impairment.

As the Board finds that the Veteran's PTSD symptoms are commensurate with total occupational and social impairment, the Board finds a 100 percent disability rating is warranted.  See 38 C.F.R. §§ 4.7, 4.130.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for degenerative joint disease, generalized claimed as joint pain due to an undiagnosed illness, is reopened; to this extent the appeal is granted. 

Entitlement to a 100 percent disability rating prior for PTSD is granted, subject to the regulations governing the payment of monetary benefits.


REMAND

Degenerative Joint Disease

Having reopened the claim for service connection for degenerative joint disease, the Board finds that further evidentiary development is required before a decision can be reached on the merits on the claim.  

In his January 2010 claim to reopen, the Veteran contended that he has degenerative joint disease, generalized, involving his right shoulder, both knees, lower back, neck and right hand that were attributable to his in-service duties as well as secondary to his service-connected left knee disability. Notably, the Veteran's claims for service connection for a right knee and a low back disability have been previously denied and are not currently before the Board.  Specifically in a February 2011 decision, the Board denied the Veteran's claim for a right knee disability while the Veteran's claim for service connection for a low back disability was denied in an unappealed January 2013 rating decision.

However, a December 2007 VA treatment record demonstrates that the Veteran has a diagnosis of degenerative joint disease, generalized involving the right shoulder, neck and right hand.   During his hearing before the Board, the Veteran asserted that he fell during service while running through the bush carrying a large backpack in the 1980s.  He asserted that he fell onto his knees and hand.  He also complained that his feet hurt.  On remand, the Veteran should be afforded an examination addressing the etiology of any current joint disease. 

Manlincon Issues

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

As noted above, in an August 2014 rating decision, the RO declined to reopen a claim for service connection for a sleep apnea disability on the basis that new and material evidence had not been received.  The RO also denied entitlement to an initial compensable rating for a scar of the scalp, entitlement to a rating in excess of 30 percent for headaches, entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee, entitlement to an increased compensable evaluation for erectile dysfunction, entitlement to service connection for carpal tunnel syndrome, and entitlement to service connection for a right wrist disability

In an August 2014 correspondence, the Veteran indicated that he disagreed with these specific findings of the August 2014 rating decision.

While the Veteran expressed disagreement with the August 2014 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issues of whether new and material evidence has been submitted to reopen the claim for service connection for a sleep apnea disability, entitlement to an initial compensable rating for a scar of the scalp, entitlement to a rating in excess of 30 percent for headaches, entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee, entitlement to an increased compensable evaluation for erectile dysfunction, entitlement to service connection for carpal tunnel syndrome, and entitlement to service connection for a right wrist disability remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should issue a statement of the case to the Veteran addressing the matters of whether new and material evidence has been submitted to reopen a claim for service connection for a sleep apnea disability, entitlement to an initial compensable rating for a scar of the scalp, entitlement to a rating in excess of 30 percent for headaches, entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee, entitlement to an increased compensable evaluation for erectile dysfunction, entitlement to service connection for carpal tunnel syndrome, and entitlement to service connection for a right wrist disability, including citation to all relevant law and regulation pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

2.  The Veteran should be asked to identify any outstanding treatment records pertaining to his claimed degenerative joint disease to include any VA and/or private treatment since June 2011.  With any required assistance from the Veteran, the AOJ should make appropriate efforts to obtain any records identified by the Veteran.

3.  Thereafter, the Veteran should be afforded a VA examination to ascertain the etiology of any currently manifested joint disease.   The claims folder and this Remand should be provided to the examiner for review in connection with the examination.  

The examiner should respond to the following inquiries:

(a)  The examiner should identify any current generalized joint disease that is currently manifested or indicated in the record at any time since January 2010.  In so doing, the examiner should identify each joint in which degenerative joint disease is manifested.  

(b)  For each disability identified pursuant to paragraph 3(a), the examiner should proffer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is etiologically related to the Veteran's active military service.  In responding to this inquiry, the examiner should assume that the Veteran's report of falling while carrying a heavy backpack is accurate.

(c)  For each disability identified pursuant to paragraph 3(a), the examiner should proffer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is either (i) etiologically related to, or (ii) aggravated by the Veteran's service connected left knee disability active military service. 

(d)  The examiner should identify any objective joint symptomatology that cannot be attributed to a diagnosed disability.  

The examiner should provide a rationale for any opinion reached.  If a requested opinion cannot be rendered, the examiner should set forth the reason why such opinion cannot be reached.  

4. After completion of all of the above, the AOJ should readjudicate the issue of entitlement to service connection for degenerative joint disease.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


